UNITE
SOUTH

Case 1:19-cr-00627-VM Document 2 Filed 08/29/19 Page 1of5

D STATES DISTRICT COURT

BRN DISTRICT OF NEW YORK _

UNITED STATES OF AMERICA

SEALED
-v. - : INDICTMENT
ARIEI, ACOSTA, 19 Cr.

KEITH GREEN,

a/
LUIS
a/
DEON
a/

nvens, =" 1 9CRIM O27

k/a “Artie,”
KING,

k/a “Tally,”

JAMES ALLEN,
a/k/a “Drugs,”
ISAIAH WARD, ‘
a/k/a “Zay,” ; a

 

 

 

DEVONTE PHILLIPS, UISDG SDNY
a/k/a “Daedae,” Pa CU MENT
LUCIAN ROGERS, and HP EBC ERONICALLY FILED
DARREN BROWN, :
; POC a: |
Defendants. [pare Hit ILED: sll a

 

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about June 2018, up to and

including at least in or about January 2019, in the Southern

District of New York and elsewhere, ARIEL ACOSTA, KEITH

GREEN,

a/k/a

“ZAaY, uy

a/k/a “Big Baby,” LUIS RIVERA, a/k/a “Artie,” DEON KING,
“Tally,” JAMES ALLEN, a/k/a “Drugs,” ISAIAH WARD, a/k/a

DEVONTE PHILLIPS, a/k/a “Daedae,” LUCIAN ROGERS, and

DARREN} BROWN, the defendants, and others known and unknown,

intentionally and knowingly did combine, conspire, confederate,

 
and a

laws

Case 1:19-cr-00627-VM Document 2 Filed 08/29/19 Page 2 of 5

gree together and with each other to violate the narcotics
o£ the United States.

2. It was a part and an object of the conspiracy

that ARIEL ACOSTA, KEITH GREEN, a/k/a “Big Baby,” LUIS RIVERA,

a/k/a
“Drug
“Daed
other
with

of Ti

GREEN
a/k/a
“Zay,
DARRE|
posse
mixtu
cocai

of Ti

subst

“Artie,” DEON KING, a/k/a “Tally,” JAMES ALLEN, a/k/a

8,” ISATAH WARD, a/k/a “Zay,” DEVONTE PHILLIPS, a/k/a

ae,” LUCIAN ROGERS, and DARREN BROWN, the defendants, and

s known and unknown, would and did distribute and possess

intent to distribute a controlled substance, in violation

tle 21, United States Code, Section 841(a) (1).

3. The controlled substance that ARIEL ACOSTA, KEITH

| a/k/a “Big Baby,” LUIS RIVERA, a/k/a “Artie,” DEON KING,

“Tally,” JAMES ALLEN, a/k/a “Drugs,” ISAIAH WARD, a/k/a

’ DEVONTE PHILLIPS, a/k/a “Daedae,” LUCIAN ROGERS, and

N BROWN, the defendants, conspired to distribute and

ss with intent to distribute was 280 grams and more of

res and substances containing a detectable amount of

he base, in a form commonly known as “crack,” in violation

tle 21, United States Code, Section 841(b) (1) (A).

(Title 21, United States Code, Section 846.)
FORFEITURE ALLEGATION

4. As a result of committing the controlled

ance offense alleged in Count One of this Indictment, ARIEL

 
Case 1:19-cr-00627-VM Document 2 Filed 08/29/19 Page 3 of 5

IA, KEITH GREEN, a/k/a “Big Baby,” LUIS RIVERA, a/k/a

“ DEON KING, a/k/a “Tally,” JAMES ALLEN, a/k/a “Drugs,”

IH WARD, a/k/a “Zay,” DEVONTE PHILLIPS, a/k/a “Daedae,”

IN ROGERS, and DARREN BROWN, the defendants, shall forfeit

e United States, pursuant to Title 21, United States Code,

on 853 any and all property constituting, or derived from,

roceeds obtained, directly or indirectly, as a result of

offense and any and all property used, or intended to be

in any manner or part, to commit, or to facilitate the

Ssion of, said offense, including but not limited to a sum

ney in United States currency representing the amount of

eds traceable to the commission of said offense.

 

SUBSTITUTE ASSET PROVISION
5. If any of the above described forfeitable
rty, as a result of any act or omission of the defendants:
(a) cannot be located upon the exercise of due
diligence;
(b) has been transferred or sold to, or deposited
with, a third person;
(c) has been placed beyond the jurisdiction of the

Court;

(d) has been substantially diminished in value; or
Case 1:19-cr-00627-VM Document 2 Filed 08/29/19 Page 4of 5

(e) has been commingled with other property which
cannot be subdivided without difficulty;

it is} the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other| property of the defendants up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.

LgyroREPERSON GEOFFREY’ S. BERMAN
Crore States Attorney

 
*

Case 1:19-cr-00627-VM Document 2 Filed 08/29/19 Page 5of5

 

g[aq] is

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

ARIEL ACOSTA,

KEITH GREEN, a/k/a “Big Baby,”
LUIS RIVERA, a/k/a “Artie,”
DEON KING, a/k/a “Tally,”
JAMES ALLEN, a/k/a “Drugs,”
ISAIAH WARD, a/k/a “Zay,”
DEVONTE PHILLIPS, a/k/a “Daedae,”
LUCIAN ROGERS, and
DARREN BROWN,

Defendants.

 

SEALED INDICTMENT

 

19 Cr.
(21 U.S.C. § 846)

GEOFFREY S. BERMAN

 

United States Attorney

Cingeole Dies

 

bry Foreperson

 

 

Seated indict ment Fle
"| Ouveg-+ vWuarrantt

ra te Parteor
Cae?
USM) .
